Case: 19-30466      Document: 00515355514         Page: 1    Date Filed: 03/23/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                          FILED
                                                                       March 23, 2020
                                    No. 19-30466                       Lyle W. Cayce
                                 Conference Calendar                        Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

REGINALD FELTON, JR., also known as Lil Reg, also known as Lil Money,
also known as Dreadlocks,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:17-CR-171-3


Before HAYNES, DUNCAN, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Reginald Felton, Jr., has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Felton has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Felton’s response. We concur



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5 TH
CIR. R. 47.5.4.
    Case: 19-30466    Document: 00515355514    Page: 2   Date Filed: 03/23/2020


                                No. 19-30466

with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2